DETAILED ACTION
Allowable Subject Matter
Claims 22, 23, 44-57 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner withdraws the rejection of Claims 22-43 under 35 U.S.C. 112(b) in view of the amendments.
Regarding the obviousness analysis under 35 USC § 103:  The claims as amended employ stereoscopic imaging techniques to manage processing power required to create a composite image of a desired quality.  In particular, the claims capture images such that “the first image and the second image including an overlap region corresponding to a common field of view” which lends the method to use the stereoscopic techniques in “identifying depth of the one or more image features within the overlap region;” and to perform image “stitching … of the one or more image features within the overlap region.”   And while the stereoscopic depth determination and stitching algorithms are separately known in the art, Examiner did not find prior art that combined or suggested combining of the two techniques in the claimed manner, to perform “selecting an image stitching algorithm based on the depth of the one or more image features within the overlap region … generating a stitched image based on stitching of at least a portion of the first image and at least a portion of the second image via the selected image stitching algorithm such that different amounts of processing power are used to generate the stitched image for the different depths of the one or more image features within the overlap region.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.